Citation Nr: 1643633	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  12-21 159A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety disorder not otherwise specified (NOS), and depression. 


WITNESSES AT HEARING ON APPEAL

Veteran, C. A., and P. A.


ATTORNEY FOR THE BOARD

P. E. Metzner, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1961 to June 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico. 

In connection with this appeal, in July 2016, the Veteran appeared and testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

The Veteran's claim for entitlement to service connection for PTSD has been expanded to entitlement to service connection for an acquired psychiatric disorder to include, PTSD, anxiety disorder NOS and depression.  Clemmons v. Shinseki, 23 Vet. App. 1 (2009).  Such is appropriate as a review of the record reflects he has various diagnosed psychiatric disorders, including PTSD, anxiety disorder NOS and depression.  This alteration is reflected on the title page of this decision and will be explained in detail in the remainder of this decision.


FINDING OF FACT

The Veteran's diagnosed anxiety disorder NOS and depression are at least as likely as not related to his period of active duty. 


CONCLUSION OF LAW

The criteria for service connection for anxiety disorder NOS and depression have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The claim for service connection for an acquired psychiatric disorder has been granted, as discussed below.  Any error related to the VCAA is therefore moot.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Merits

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disability is due to disease or injury, which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107 (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102 (2015).

The Veteran seeks service connection for an acquired psychiatric disorder, to include anxiety disorder NOS, depression, and PTSD.  He asserts his currently diagnosed disorders were caused by service.  See Board Hearing Transcript.  Specifically, he reports his symptoms manifested after experiencing sniper fire, while working construction in service.  See January 2008 Statement in Support of Claim.  He maintains that he has suffered from symptoms of anxiousness and stress since service.  See Board Hearing Transcript.

With regard to the Veteran's reports as to service, personnel records confirm he had a military occupational specialty (MOS) designated as a power roller operator while serving in Vietnam.  His fear of coming under sniper fire is certainly reasonable as well as believable.  Moreover, his statements have remained the same throughout the pendency of the appeal and are consistent with his MOS.  There is no evidence to the contrary.  The Board finds him credible.

That said, examining psychologists diagnosed the Veteran with anxiety disorder NOS and depression.  See Dr. S. C. June 2008 Consultative Examination and November 2010 VA Examination.  They have also competently opined the Veteran's psychiatric disorders are related to his reported service, to include his fear of sniper attacks.  These medical opinions are adequate and highly probative because the physicians discussed the relevant evidence, considered the contentions of the Veteran, and provided a thorough supporting rationale for the conclusion reached.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, the Board finds a sufficient basis for granting service connection.

There are negative opinions of record; however, this evidence is determined to be no more probative than the aforementioned positive opinions.  Considering this evidence, in light of the record and the governing legal authority, the Board finds that the evidence is, at the very least, in equipoise on the question of a nexus.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As such, the benefit-of-the-doubt rule applies and the requirement of a nexus is thereby met.

The Board notes that the Veteran originally filed a claim of entitlement to service connection specifically for PTSD.  There are varying opinions as to whether the criteria to support a PTSD diagnosis have been met.  The negative VA opinion from November 2010 tends to be more probative based on the rationale provided.  The absence of a diagnosis precludes establishing service connection.  See 38 C.F.R. § 3.304(f). 

However, as discussed above, the Veteran's PTSD claim is characterized by VA as potentially encompassing other psychiatric diagnoses, including anxiety disorder and depression.  As evidenced by the record, including the July 2008 consultative examination and the November 2010 VA examination, the symptomology connected with the Veteran's PTSD claim have repeatedly been associated with his diagnoses of anxiety disorder NOS and depression.  More importantly, there are no psychiatric symptoms presently identified that have been excluded from the anxiety and depression diagnoses.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  The Board considers the Veteran's original psychiatric disability claim to have been fully granted through the above grant of entitlement to service connection for acquired psychiatric disorder.  Put another way, even if criteria for a PTSD diagnosis were established, no additional compensation would be due to the Veteran.  See Amberman v. Shinseki, 570 F.3d 1377 (Fed. Cir. 2009) (held that while it was possible for two mental disabilities to have different symptoms and therefore be evaluated separately, if the manifestations of the two mental disabilities were the same, a separate evaluation was not warranted).


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include anxiety disorder NOS and depression is granted.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


